Citation Nr: 1215288	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral anterior uveitis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982, September 1990 to May 1991, and from September 1991 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDING OF FACT

The Veteran's bilateral anterior uveitis has been manifested by episodic eye irritation with complaints of pain, redness, and decreased, blurred vision; however, incapacitating episodes requiring prescribed bed rest and treatment by a physician have not been shown, nor has impairment of central visual acuity of at least 20/70 in the worse eye and 20/50 in the better eye, or significant impairment of field vision been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral anterior uveitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.75-4.79, Diagnostic Code 6000 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided adequate VCAA notice in a May 2009 letter, prior to the initial adjudication of the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2012 Board hearing, as well as various written statements provided by the Veteran, and by his representative on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the Veteran was granted service connection for left anterior uveitis in a December 2008 rating decision.  A 10 percent rating was assigned under Diagnostic Code 6000 from January 1, 2008.  In a January 2009 rating decision, the RO recharacterized the claim as bilateral anterior uveitis, and continued a 10 percent rating for the disability.  The Veteran filed the instant claim for increased rating in May 2009.

The Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim for increase was received after December 10, 2008, the revised criteria are applicable.

Under the criteria for evaluating diseases of the eye, Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  

Under the General Rating Formula for Diagnostic Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2011).

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. §§ 4.75, § 4.76(b) (2011).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.

Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Codes 6080 and 6081.  A disability rating in excess of 10 percent under Diagnostic Code 6080 requires (1) loss of interior half of visual field, bilaterally; (2) loss of nasal half of visual field, bilaterally; (3) loss of temporal half of visual field; or (4) concentric contraction of visual field to less than 45 degrees bilaterally or 15 degrees unilaterally.  38 C.F.R. § 4.79.

The pertinent evidence of record includes an August 2008 VA examination.  The Veteran reported that he experienced intermittent light sensitivity, irritation, and redness of the left eye greater than the right.  He further described a history of possible iritis of both eyes. The Veteran indicated that his private ophthalmologist treated him intermittently with topical steroid drops.  A specific ocular history noted no decreasing vision, but some mild blurred vision without spectacles.  The Veteran otherwise denied distorted vision, diplopia, visual field defect, history of eye injury, or watering or swelling of the eyes.

On examination, the Veteran's uncorrected visual acuity at distance in both eyes was 20/400.  Uncorrected near acuity in his right eye was 20/30 and left eye was 20/40.  Corrected visual acuity at both distance and near is 20/20 in both his left and right eye.  Corrective refraction was -2.25 sphere in each eye with +2.50 spherical diopters for near acuity testing. 

Confrontation visual field was full in both eyes, and extraocular motility was without restriction.  External examination was within normal limits.  Pupillary examination revealed no evidence of relative affrent papillary defect.  Intraocular pressure was measured at 16 mmHg in both eyes and anterior segment examination revealed conjunctivae and sclera were white and quiet in the left eye and right eye with small resolving subconjunctival hemorrhage of the right eye.  Corneas were clear and there was trace amount of flare in both eyes with no evidence of cellular reaction.  Iris was within normal limits.  A lens examination revealed a 1+ nuclear sclerotic cataract change in both eyes.  Goldmann perimetry testing was performed due to the suspicious appearance of the Veteran's optic nerve in both eyes.  A summary of the test revealed that the responses were somewhat inconsistent on the left eye greater than the right, but overall, testing suggested generalized constriction of the visual field in both eyes.  A diagnosis bilateral anterior uveitis, along with anisocoria, cataract, and glaucoma suspect, was assigned.  

A February 2009 VA outpatient treatment report notes that the Veteran's right eye was red and painful.  The Veteran indicated that his eye symptoms had been alternating between the right and left eyes for 24 years.  He reported 2 to 3 episodes per year.  It was noted that the Veteran had been prescribed medication by his private physician and had been given shots in the eyes.  He rated the pain an 8 out of 10, and also complained of right eye photophobia.  Vision was 20/30 on the right and 20/25 on the left.  An assessment of anterior uveitis of the right eye, and history of chronic bilateral alternating uveitis was indicated.  

The Veteran returned in March 2009 for additional VA treatment for anterior uveitis of the right eye.  Visual acuity testing revealed 20/25 vision on the right and 20/20 vision on the left.  An assessment of resolving anterior uveitis, right, and history of chronic bilaterally alternating uveitis, idiopathic, was indicated.  

Private medical records from private physician Dr. M. dated from 2008 through April 2010 note a history of recurrent bilateral iritis.  Visual acuity with correction was no worse than 20/20 on the right and 20/25 on the left.  Visual field was full bilaterally.    

On VA examination in January 2010, the Veteran reported approximately 5 attacks of uveitis a year, lasting 4 to 5 days at a time.  The Veteran reported decreased vision, blurred vision, and disordered vision during attacks, but denied diplopia, visual field defect and eye swelling.  He also indicated that he experience epiphora as well as dryness, burning, and redness of the eyes.

A visual acuity examination revealed uncorrected distance vision of 20/25 in the right eye, while near vision was 20/25.   Manifest refraction was -2.24 sphere, and was +1.25.  Left eye corrected at distance was 20/60, and near was also 20/60, with manifest refraction the same as the right.  Visual fields were full to confrontation.  Extraocular motility was full, to 360 degrees bilaterally.  Pupils were within normal limits bilaterally.  Intraocular pressure was 18 in the right and 19 in the left.  Anterior segment was within normal limits, with no cell in the anterior chamber and no synechiae.  There was lens trace nuclear sclerosing cataract bilaterally.  Macula was within normal limits.  He did have a decreased focal light reflex on the left and some questionable thickening, but nothing that was extremely thickened.  Vessels were within normal limits.  Vitreous was clear, and periphery was flat and intact.

A diagnosis of bilateral anterior uveitis was assigned.  It was noted that while the Veteran experienced recurrent attacks, there were very few long-lasting results on his eyes.  There was some evidence of inflammation of the eye.  It was also noted that the Veteran did have some questionable thickening of the left eye with macular edema, but further testing would need to be evaluated.  The examiner indicated that this could be the cause of the Veteran's decreased vision in the left eye.  The examiner also assigned a diagnosis of bilateral cataracts, but indicated that this was not visually significant.  Other diagnoses assigned included myopia, presbyopia, and dry eye syndrome.

A February 2012 VA outpatient optometry report notes that the Veteran presented with complaints of redness and itching of the right eye.  A history of recurrent iritis was noted.  It was noted that he had been placed on medication for this by his treating private physician with a tapering schedule.  Confrontation visual field was full to finger counting bilaterally.  Vision was noted to be 20/20 bilaterally.  An assessment of recurrent iritis, right eye, with stable vision was noted.  

During the Veteran's February 2012 Board hearing, he reported that he experienced episodes of eye pain, red eyes, irritation, watery eyes, and blurred vision approximately 12 times per year.  Each episode lasted up to a week at a time.  He indicated that he had to get out of the sun and sought medical treatment, and took medicated eye drops for treatment.  However, he denied being prescribed bed rest by a physician.  He also indicated that he had to be given shots in the left at least twice in the past to relieve pain.

The foregoing evidence establishes that the Veteran suffers from periodic episodes of eye pain, irritation, and vision difficulties due to his service-connected bilateral uveitis.  However, the record does not reflect, nor does the Veteran contend, that he has been prescribed bed rest by a physician during these episodes.  As such, a rating in excess of 10 percent for bilateral uveitis on the basis of incapacitating episodes is not warranted.

Also, a rating in excess of 10 percent is not warranted for impaired visual acuity or visual field.  Testing for visual acuity on VA examination and VA and private medical treatment reflects corrected vision no worse than 20/30 vision in the right eye (VA treatment in February 2009) and 20/60 vision in the left eye (VA examination in January 2010), which warrants assignment of a noncompensable rating.  38 C.F.R. § 4.79.  In addition, while some impairment of visual field has been demonstrated, particular on VA examination in August 2008, loss of interior, nasal, or temporal  half of visual field, bilaterally, or concentric contraction with remaining field less than 45 degrees bilaterally has not been shown.  Other studies have reported an essentially full visual field.

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected bilateral uveitis could be assigned, but has found none.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a rating in excess of 10 percent for bilateral uveitis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for bilateral anterior uveitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


